     Case 3:20-cv-01270-LAB-MDD Document 10 Filed 10/08/20 PageID.175 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARLON BLACHER,                                   Case No.: 3:20-cv-1270-LAB-MDD
      CDCR #G-50077,
12
                                       Plaintiff,       ORDER RE PLAINTIFF’S NOTICE
13                                                      OF APPEAL AND DUTY TO
      v.                                                PROSECUTE
14
      RALPH DIAZ, et al.,
15                                                      [ECF No. 6]
                                    Defendants.
16
17
18         On September 23, 2020, the Court granted Plaintiff’s Motion to Proceed In Forma
19   Pauperis, denied his Motion for a Temporary Restraining Order, sua sponte dismissed as
20   frivolous portions of his Complaint pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),
21   and directed the U.S. Marshal to effect service upon Defendants Villa, Rohotas,
22   Goodson, Allegre, and Cowey. See ECF No. 5. The Clerk has issued a summons as to
23   those parties and has provided Plaintiff with directions and U.S. Marshal 285 forms so
24   that he may execute that service within the 90 days permitted by Fed. R. Civ. P. 4(m). See
25   ECF No. 9, 9-1.
26         On October 5, 2020 however, Plaintiff filed a Notice of Appeal. See ECF No. 6.
27   His appeal was assigned USCA Case No. 20-56039, and a Time Schedule Order was
28   issued by the Ninth Circuit on October 7, 2020. See ECF Nos. 7‒8.
                                                    1
                                                                            3:20-cv-1270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 10 Filed 10/08/20 PageID.176 Page 2 of 3



 1         But a notice of appeal from a non-final, non-appealable order does not divest the
 2   district court of jurisdiction and the court may disregard it and proceed to adjudicate the
 3   case. Ruby v. Secretary of U.S. Navy, 365 F.2d 385, 389 (9th Cir. 1966). Plaintiff’s
 4   attempt to appeal this Court’s September 23, 2020 Order does not deprive it of
 5   jurisdiction to proceed because that Order is non-final. See Martinez v. Barr, 941 F.3d
 6   907, 915 (9th Cir. 2019) (citing Marshall v. Sawyer, 301 F.2d 639, 643 (9th Cir. 1962)
 7   (noting that orders dismissing complaints without dismissing the entire action are not
 8   appealable)). An order of dismissal is not final unless it “(1) is a full adjudication of the
 9   issues, and (2) clearly evidences the judge’s intention that it be the court’s final act in the
10   matter.” Elliott v. White Mountain Apache Tribal Court, 566 F.3d 842, 846 (9th Cir.
11   2009) (quoting Nat’l Distribution Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433
12   (9th Cir. 1997)). While the Court found some of Plaintiff’s claims frivolous, it
13   nonetheless determined others were sufficient to plead a plausible claim for relief, and in
14   its September 23, 2020 Order, directed the U.S. Marshal to effect service as to those
15   claims on Plaintiff’s behalf. See ECF No. 5 at 10, 13, 16.
16         Therefore, Plaintiff should treat this case as active and ongoing. The Court’s
17   September 23, 2020 Order remains operative unless amended or suspended by this Court
18   or the Ninth Circuit. Plaintiff is advised, however, that he must timely effect service upon
19   Defendants Villa, Rohotas, Goodson, Allegre, and Cowey via the U.S. Marshal, or he
20   may later face final dismissal pursuant to Fed. R. Civ. P. 4(m). See Walker v. Sumner, 14
21   F.3d 1415, 1422 (9th Cir. 1994) (noting that although an incarcerated plaintiff proceeding
22   pro se and in forma pauperis may rely on the Marshal for service, he nevertheless must
23   provide the necessary information to help effectuate service), overruled on other grounds
24   by Sandin v. Conner, 515 U.S. 472 (1995); S.D. Cal. CivLR 4.1.c (“Where service of a
25   summons and pleading is to be made by the United States marshal upon a person or
26   entity, the party at whose request the summons issued is responsible for providing the
27   United States marshal’s office with the appropriate instructions regarding the person
28   upon whom service is to be made, in what capacity the service is to be made (official or
                                                    2
                                                                                 3:20-cv-1270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 10 Filed 10/08/20 PageID.177 Page 3 of 3



 1   individual), and at what address service is to be made. Failure to comply with these
 2   instructions may cause the marshal not to perform service.”).
 3         IT IS SO ORDERED.
 4
 5   Dated: October 8, 2020
 6                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                             3:20-cv-1270-LAB-MDD
